Citation Nr: 1821212	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-31 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel







INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969, with service in the Republic of Vietnam.  His decorations include the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.   

The Board notes that new, relevant VA treatment records were obtained and added to the record within one year of the issuance of the February 2011 rating decision.  38 U.S.C. § 7105(b)(1), (c); 38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2010) (A regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim.").  Thus, the February 2011 rating decision which denied the Veteran's claim of service connection for diabetes mellitus, type II never became final.

In an April 2012 rating decision, entitlement to service connection for diabetes was confirmed and continued.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This Veteran, who served in the Republic of Vietnam, is seeking service connection for diabetes mellitus.  VA treatment records prior to January 2011 refer to the Veteran as a pre-diabetic.  See August 2007 and April 2009 VA treatment records.  In January 2011, a VA treatment record noted that the Veteran now had fasting blood sugar levels in the diabetic range.  However, during a February 2011 VA examination, just one month later, the examiner diagnosed the Veteran with pre-diabetes rather than diabetes.  The examiner explained that two fasting test results in the diabetic range within a six month period are required to diagnose diabetes.  In November 2011, the Veteran again had a fasting blood sugar level in the diabetic range.  However, this was more than six months after the January 2011 test.  Moreover, records from April 2013, February 2014, and November 2014, refer to the Veteran as a pre-diabetic.           

Review of the claims file reveals that the Veteran is in receipt of ongoing VA treatment.  However, records of his VA treatment have not been associated with the claims file since March 2015.  Records of his VA treatment are constructively before VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).  As such, a remand is required in order to obtain VA treatment records dated since March 2015.     

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file records of VA treatment dated since March 2015. 

2.  Afford the Veteran an additional opportunity to identify or submit any relevant private treatment records. 

The identified records should be sought.  Any negative responses should be associated with the claims file. 

3.  After conducting any additional development deemed necessary, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

